DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of:
Claim 2, where the first conductive pillar cells have a spherical shape (currently, the Figures show no such shape).
Claim 3, where the first conductive pillar cells have a width in the claimed range (currently, the Figures show the width to be much larger than the width of second conductive pillars which have a width in the claimed range).
Claim 4, where the overlapping width of any given pillar cell (meaning either or both of the first conductive pillar and second conductive pillar) is smaller than that of the pillar cell above it. Currently, the figures show that the first conductive pillars increase in size while the second conductive pillars decrease in size (see Figure 3).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 and 19 recite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrington, III et al (US 2018/0261691 and Harrington hereinafter).
As to claims 1, 2, 5, 6, and 8: Harrington discloses [claim 1] a super junction semiconductor device (Fig. 1A) comprising: a substrate (comprising 138 and 154) having a first conductive type (Fig. 1A; [0056]-[0057]; n-type is first conductive type); a blocking layer (170) positioned on the substrate, the blocking layer including first conductive type pillars (112, 113, 115) and second conductive type pillars (110 and 111), each extending in a vertical direction and arranged alternatively in a horizontal direction with respect to one another (Fig. 1A; [0055]); and a gate structure (comprising 120 and 121) disposed on the blocking layer (Fig. 1C; [0062]), the gate structure extending in the horizontal direction and electrically connected to ones of the first and second conductive type pillars (Fig. 1A; [0055] and [0062]), wherein each pillar of ones of the first conductive type pillars (112, 113, and 115) and the second conductive type pillars (110 and 111) includes a corresponding plurality of pillar cells (spherical regions with min and max widths) stacked and overlapped with one another in the vertical direction such that the plurality of pillar cells of each pillar are electrically interconnected with one another, and each pillar cell has both a maximum width (177 or 179) and overlapping widths (min widths between each spherical portion) along the horizontal direction (Fig. 1A; [0055]); [claim 2] wherein the each of the pillar cells has a spherical shape and the spherical shapes each have a first diameter (Fig. 1A; [0055]; first conductive pillars have first diameter 179 and second conductive pillars have first diameter 177); [claim 5] wherein each of the second conductive type pillars has a bent sidewall (first sidewall at the top of each second conductive type pillar) arranged in contact with the first conductive type pillars adjacent to the second conductive type pillars (Fig. 1A; [0055]); [claim 6] wherein the second conductive type pillars have shapes identical to each other with respect to one of the first conductive type pillars adjacent to the second conductive type pillars (Fig. 1A; [0055]); [claim 8] further comprising p-body regions (body) formed at top portions of the second conductive type pillars (Fig. 1C and 7C; [0062] and [0105], step 733).  

As to claims 9-13, 15, 17, and 18: Harrington discloses [claim 9] a product made by the process of (Examiner notes that this preamble establishes that the claims are directed to product by process limitations as what is being claimed is a product, but the limitations are process limitations; such process limitations are given little patentable weight, see MPEP 2113): preparing a substrate (comprising 138 and 154) of a first conductive type (Fig. 1A; [0056]-[0057]; n-type is first conductive type); forming a blocking layer (170) on the substrate, the blocking layer including first conductive type pillars (112, 113, 115) and second conductive type pillars (110 and 111), each extending in a vertical direction and arranged alternatively in a horizontal direction (Fig. 1A; [0055]); and forming a gate structure (comprising 120 and 121) on the blocking layer (Fig. 1C; [0062]), the gate structure extending in the horizontal direction and being electrically connected to one of the first and second conductive type pillars (Fig. 1A; [0055] and [0062]), wherein each pillar of ones of the first conductive type pillars (112, 113, and 115) and the second conductive type pillars (110 and 111) includes a corresponding plurality of pillar cells (spherical regions with min and max widths) stacked and overlapped with one another in the vertical direction such that the plurality of pillar cells of each pillar are electrically interconnected to the other pillar cells of the same pillar, and each pillar has both a maximum width (177 or 179) and overlapping widths (min widths between each spherical portion) along the horizontal direction (Fig. 1A; [0055]); [claim 10] wherein forming the blocking layer (the following limitations are given little patentable weight as what is being claimed is a product and the following limitations are process limitations, see MPEP 2113; the final product being claimed is one that has a comprises: (a) forming a first epitaxial layer on the substrate; (b) partially removing the first epitaxial layer to form a trench; and (c) filling the trench to form a plurality of second pillar cells doped with second conductive type impurities to define a plurality of first pillar cells adjacent to the second pillar cells; [claim 11] wherein the trench has a spherical shape (the limitation is a process limitation in a product claim and is thus a product by process limitation and is given little patentable weight (see MPEP 2113), the final product taught by Harrington is the same as that disclosed by the claims and thus are equivalent even though made by different methods); [claim 12] wherein the trench has an overhang structure  (the limitation is a process limitation in a product claim and is thus a product by process limitation and is given little patentable weight (see MPEP 2113), the final product taught by Harrington is the same as that disclosed by the claims and thus are equivalent even though made by different methods; the overhang claimed in the trench results in the overlapping width which Harrington teaches); [claim 13] further comprising repeating (a) to (c) (the limitation is a process limitation in a product claim and is thus a product by process limitation and is given little patentable weight (see MPEP 2113), the final product taught by Harrington is the same as that disclosed by the claims and thus are equivalent even though made by different methods); [claim 15] wherein forming the blocking layer (the following limitations are given little patentable weight as what is being claimed is a product and the following limitations are process limitations, see MPEP 2113; the final product being claimed is one that has a blocking comprises: (d) forming a first epitaxial layer on the substrate; (e) implanting second conductive type impurities into the first epitaxial layer to form a first pillar cell of the second conductive type in the first epitaxial layer; (f) forming a second epitaxial layer on the first epitaxial layer including the first pillar cells; and (g) implanting second conductive type impurities into the second epitaxial layer to form a second pillar cell of the second conductive type, being connected with the first pillar cell; [claim 17] further comprising repeating (d) to (g) (the limitation is a process limitation in a product claim and is thus a product by process limitation and is given little patentable weight (see MPEP 2113), the final product taught by Harrington is the same as that disclosed by the claims and thus are equivalent even though made by different methods); [claim 18] wherein the each of the pillar cells has a spherical shape and defines a first diameter (Fig. 1A; [0055]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington.
As to claims 3 and 19: Harrington discloses in Fig. 1A and [0055] that the width of each of the first conductive pillar cells and second conductive pillar cells can vary as much as 10% (or 0.1) times the first or max diameter. 
Claim 3 recites wherein each of the overlapping widths is in a range of about 0.2 to about 0.8 times the first diameter; Claim 19 recites wherein each of the overlapping widths is about 0.2 to about 0.8 times the first diameter D1.
The specification and claim fail to establish the range or bounds of “about” and thus, Examiner interprets 0.1 to be about 0.2 as they are close numerically. 
Applicant has also failed to establish any criticality for the range. 
Further, as stated in MPEP 2144.05(I) paragraph 2, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Lee et al (US 2017/0054009 and Lee hereinafter).
Harrington discloses wherein the gate structure includes: a gate insulating layer (121) extending in the horizontal direction to cross the first and the second conductive type pillars alternatively (Fig. 1C; [0062]); a gate electrode (120) formed on the gate insulating layer (Fig. 1C; [0062]). 
Harrington fails to expressly disclose an insulating interlayer surrounding the gate electrode.  
Lee discloses in Fig. 1C and [0058] an insulating interlayer (182) surrounding the gate electrode (178).  
.
	
 Allowable Subject Matter
Claims 4, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4 and 20: Kagata et al (US 2013/0087851) discloses the second conductive pillar having overlapping cells reduce in size in a direction toward the second side of the substrate, but fails to expressly disclose that the first conductive pillar cells are also reduced as well.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kagata et al (US 2013/0087851) discloses one type of pillar having reducing cell size in a thickness direction of the substrate; Lee et al (US 2012/0299094) discloses a superjunction MOSFET with p-type and n-type pillars, each comprising a number of cells with overlapping widths.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY

Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813